Citation Nr: 1718694	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-31 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder, diagnosed as right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 through September 1982.  The Board has identified his name as above based on the Veteran's DD-214, although there are some documents which inconsistently identify which is his first name and which is his last name, and the Board apologizes for the error made in the prior decision.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in August 2014 at a videoconference hearing.  A transcript is of record.

In February 2015, the Board remanded the above-listed issue.  However, additional development is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2011.  During the examination, the examiner opined it was less likely than not that the Veteran's right knee osteoarthritis was related to service because no chronic knee conditions were noted in his service treatment records.  Service treatment records from February 1981 indicate the Veteran reported pain in his right knee and calf, he was diagnosed with myositis and instructed to see the ortho clinic if the symptoms persisted.  Another record from February 1981 noted "Rt knee - chronic pain" and "Rt para tibial pain."  In February 1982, the Veteran again reported knee pain, although it was not noted which knee was painful at the time.

As the examiner's opinion appears to be based upon a factual inaccuracy, the opinion has little probative value.  Unfortunately, there is no competent evidence of record that would provide a nexus between his current right knee osteoarthritis and his active service.  Although the Veteran attributes this condition to service, no medical professional has rendered an opinion on the cause of his right knee osteoarthritis.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VAMC Columbia and all associated outpatient clinics from January 2016 to the present.

2. Schedule the Veteran for a VA examination for the purposes of determining the etiology of his current right knee osteoarthritis.  The examiner is asked to provide an opinion regarding if it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee osteoarthritis is related to his military service.  See above discussion regarding treatment during service.

All opinions are to be accompanied by a detailed rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




